     Case 2:19-cr-00044 Document 27 Filed 05/10/19 Page 1 of 1 PageID #: 54



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON



UNITED STATES OF AMERICA


v.                                            CRIMINAL NO. 2:19-00044

MANUEL ORTIZ-SANCHEZ



                                  O R D E R

           Pending before this court is the defendant’s motion to

expedite the sentencing hearing in this matter.                    For good cause

shown and there being no objection by the government, the motion

is GRANTED and the sentencing hearing will be held on May 21, 2019,

at 12:30 p.m., in Charleston.

          The Clerk is directed to send a copy of this Order to

counsel of record, the United States Marshal for the Southern

District of West Virginia and the Probation Office of this Court.

          IT IS SO ORDERED this 10th day of May, 2019.

                                    ENTER:


                                    David A. Faber
                                    Senior United States District Judge
